DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 07/06/2022.

Status of Claims
In Applicant’s submission filed on 08/06/2022, claims 2, 14, 25 and 29 are canceled; claims 1, 3-13, 15-24, 26-28 and 30-34 remain pending.

Response to Arguments
Rejection of claims under 35 U.S.C. §102
	Applicant’s arguments for claim 1, previously rejected under §102(a)(1) and/or 102(a)(2) as being anticipated by Reynolds (US Pub. No, 2015/0302487), hereinafter “Reynolds”, have been fully considered and are found not persuasive.
	Applicant argues that the specification defines channel in line with television channel, not the office’s reading being provided as any conduit to deliver the signal, as described in paragraphs [0033] and [0034] (see Applicant’s remarks, page 11).
	In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  First, the Examiner notes that claim 1 recites “providing a first stream of multimedia content via a physical channel, wherein the physical channel provides the first stream of multimedia content to a viewer”.  The claim broadly recites “a physical channel” without specifying that the physical channel is associated with a television channel.  There is no mentioning of “television” in claim 1 (or even in the dependent claims).  The Examiner also notes that under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2111.01.I).  Furthermore, it is improper to import claim limitations from the specification (MPEP 2111.01.II).  
	On the other hand, paragraphs [0033] and [0034] of Applicant’s specification discloses the following:
[0033] It is important to note that in some configurations, colony device 101 may be partitioned into two or more separate devices coupled together in some communicative manner. A first device, connected to the broadcast portion of content distribution and communication network 125, may be referred to as a receiver. A second device connected to the WAN portion of the system may be referred to as a cable modem or network termination device (NTD). A third device, connected to the home LAN portion of the system, may be referred to as a home router, a home server, a home gateway, or a transmitter. Functionally, and as will be described below, the first, second and third devices operate in a manner consistent with colony device 101. The colony device may also be referred to as a home gateway. In an illustrative application, colony device 101 may include, for example, a cable broadcast based transmitter which broadcasts video, audio, voice and data to the various CPE devices 180A-N through the cable network within the customer's premises. In one embodiment, colony device 101 may include, for example, a wireless transmitter which broadcasts video, audio, voice and data to the various CPE devices 180A-N via a wireless network, e.g., Bluetooth, Institute of Electrical and Electronics Engineers (IEEE) 802.11, etc.
[0034] FIG. 2 illustrates a block diagram of an exemplary customer's premises content distribution and communication network system 200 according to aspects of the present disclosure. A satellite based service provider similar to service provider 110 transmits a satellite signal over a plurality of physical channels. Each physical channel corresponds to one segment of the frequency spectrum of the medium over which the signal is transmitted. For single carrier modulated systems, like satellite and cable systems, the term physical channel and carrier are used interchangeably, i.e., a physical channel is identified as one carrier of the physical spectrum. For example, in the US broadcast television system, each physical channel corresponds to 6 MHz of the frequency spectrum, or a 6 MHz bandwidth. For example, channel 2 in the US cable TV system is a 6 MHz bandwidth channel located at frequencies between 54 and 60 MHz, and may contain a plurality of virtual channels or program streams addressed as 2.1, 2.2, 2.3, etc. The satellite signal may be received by at least one satellite antenna 210 (including at least one Low Noise Block, LNB) coupled to colony device 220. Colony device 220 is similar to colony device 101, and is coupled to home network 250. Home network 250 may be a cable home network similar to home network 150, and may be coupled to one or more set-top boxes or receiver devices 260A, 260B and 260N. Set-top boxes 260A-N are similar to CPE devices 180A-N and are respectively coupled to TV sets or displays 270A, 270B and 270N. In addition, an internet or cloud based service 230, provided by a service provider similar to service provider 110, communicates with colony device 220, delivering video, audio and/or data content from the internet. Internet service 230 may be at least one of the innumerous services available on the internet, for example, a social network like SherishTM, FacebookTM, TwitterTM, YoutubeTM, InstagramTM, etc., or a video on demand service like NetflixTM, AmazonTM, etc.

	As shown above, paragraphs [0033] describes exemplary methods providing multimedia content (broadcast video, audio, voice and data) via a cable network or a wireless network. Here, both of these networks represent a physical channel.  Similarly, paragraph [0034] describes an exemplary satellite-based system 200 (i.e., an example of a system) that transmits a satellite signal over a plurality of physical channels, each physical channel corresponds to one segment of the frequency spectrum of the medium over which the signal is transmitted.  Paragraph [0034] also discloses another option for delivering video, audio and/or data content (i.e., multimedia content) via the Internet.  Here, both the satellite network and the Internet disclosed in paragraph [0034] also represent “a physical channel”.  Therefore, the office’s interpretation of “a physical channel”, as recited in claim 1, under a broadest reasonable interpretation (BRI) as a communication path (a conduit/path to deliver signals/data) is not inconsistent with Applicant’s specification.
The Examiner further notes that even though paragraph [0034] indicates that a physical channel corresponds to one segment of the frequency spectrum or the medium over which the signal is transmitted, this description is only applicable to “single carrier modulated systems, like satellite and cable systems” which is not recited in the language of claim 1.  Therefore, the description provided in paragraph [0034] for “a physical channel” does not rise to a clear and explicit special definition for the term “physical channel” as Applicant’s own lexicography for strictly a television physical channel , as asserted in Applicant’s argument.  

Note:  In order to direct the invention of claim 1 to providing a first stream of multimedia content and a second stream media content via a physical television channel corresponding to 6MHz of the television broadcast spectrum, the Examiner reiterates the Office’s earlier suggestion that Applicant amends the language of claim 1 to further define “a physical channel” as a broadcast television channel corresponding to 6MHz of the television broadcast spectrum, as indicated in Applicant’s argument.

On page 14 of Applicant’s reply, Applicant further argues that Reynolds fails to teach “(a) second stream” is provided via the same physical channel as the first stream.  Applicant further alleges that “a different path is used”.  In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.
As shown in Fig. 1 and paragraph [0023] of Reynolds, Reynold clearly discloses only one communication path from the Advertisement Server 13 to the User/Client Device 14.  Reynolds also discloses that the advertisements (i.e., all advertisements) and other video content is distributed from the advertisement sever 13 to the client device 14 over either a wireline content distribution network, or a wireless telecommunication network.  Here, either a wireline content distribution network or a wireless telecommunication network reads on “a physical channel” as claimed in claim 1.  In Fig. 3 and paragraphs [0028]-[0029], Reynolds also discloses that the advertisement server 13 includes, among other things, an adaptive streaming circuit 36, processor 31 and output interface 38.  The adaptive streaming circuits varies the delivery bitrate of the video stream based on current network conditions.  When a replacement advertisement is required (due to a decrease in the delivery bitrate), the processor 31 instructs the output interface 38 to stream the replacement advertisement (instead of the original video/advertisement stream prior to the decrease of the delivery bitrate).  Here, Reynolds clearly shows that it is the same interface of the Advertisement Server 13 that provides the output stream 41 which is transmitted to user/client device 14 over the same wireline content distribution network, or a wireless telecommunication network, described in Fig. 1 and paragraph [0023].  The delivery of both the original video/advertisement stream and the replacement advertisement stream is performed by the same advertisement server 13 in steps 22 and 29, respectively, as described in Fig. 2 and paragraphs [0024] and ¶0026] of Reynolds.  Therefore, Reynolds clearly teaches “providing a second stream of multimedia content via the (same) physical channel based on said data rate” as claimed in claim 1.  
Regarding Applicant’s statement that “a different path is used” to provide the second stream in Reynolds, the Examiner submits that this statement is unfounded.  Nowhere in Reynolds’ disclosure indicates that a different path (other than the same wireline content distribution network, or the wireless communication network, used to provide the original video/advertisement, i.e., the first stream) is used by the advertisement server 13 to provide the replacement advertisement (second stream) to the user/client device 14.

For the reasons explained above, Applicant’s arguments for claim 1 are found not persuasive.
Claims 13 and 28 are directed to similar limitations as in claim 1; hence, claims 13 and 28 are considered accordingly.

Rejection of claims under 35 U.S.C. §103
Applicant’s argument for claim 1, previously rejected under 35 U.S.C. §103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688), hereinafter “Omoigui”, in view of Callaway et al. (US Pub. No. 2009/0257732), hereinafter “Callaway”, in view of Ramsdell et al. (US Pub. No. 2011/0035772), hereinafter “Ramsdell”, has been fully considered and is found not persuasive.
Applicant argues the Omoigui fails to teach providing the second stream on the same physical channel of the first stream; and Omoigui and Callaway,  alone or in combination, fail to teach providing a second stream of multimedia content via the physical channel based on said data rate and when said data rate decreases, as recited in claim 1 (see Applicant’s remarks, pages 17 and 18).  
In response, Applicant’s argument is noted; however, the Examiner disagrees with the argument.  First, the Examiner notes that claim 1 is rejected under 35 U.S.C. 103 based on the combination Omoigui, Callaway and Ramsdell, but not based on the references individually.  Accordingly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, in the rejection of claim 1, the office relies on Ramsdell to teach the concept and technique for providing the second stream on the same physical channel of the first stream.  For example, in paragraphs [0161]-[0170] (also paragraphs [0140]-[0145] and [0148]), Ramsdell teaches providing, by inserting, a replacement content stream (second content stream) in the same QAM channel that carries the original content stream being replaced (the first content stream).
Regarding Applicant’s argument that Omoigui and Callaway, alone or in any combination, fail to teach providing a second stream of multimedia content via the physical channel based on said data rate and when said data rate decreases, the Examiner again notes that claim 1 is rejected under 35 U.S.C. 103 based on the combination Omoigui, Callaway and Ramsdell, but not based on the references individually, or solely based on the combination of Omoigui and Callaway.  As such, the Office relies on the combination of Omoigui and Callaway to teach providing a second stream of multimedia content based on the data rate, wherein the providing said second stream of multimedia content occurs when the data rate of said first stream substantially decreases.  Here, the Office uses Omoigui to teach providing a second stream of multimedia content based on an event in the first multimedia content stream, wherein said providing said second stream of multimedia content occurs when the event being an end of the first stream of multimedia content.  For example, in Fig. 5, and paragraphs [0066]-[0067 and [0031], Omogui’s system enables a viewer to set preferences indicating Monday Night Football (including 2-minute warning and game end) having priority 1, and a CNN World News Special Report regarding Kosovo crisis having priority 2; the viewer is watching Monday Night Football (first stream) when the CNN World News Special Report regarding Kosovo crisis begins, the system will automatically switch to the CNN World News stream (having priority 2) after the end of Monday Night Football (having priority 1), i.e., providing CNN World News stream (second stream) when an event indicating the end of the Monday Night Football program (first stream) is detected.  Omoigui is silent regarding determining a data rate of the first stream and the event being an end of the first stream comprises a decrease of data rate of the first stream.  However, Callaway teaches determining a data rate of said first stream (in paragraph [0072], Callaway discloses determining a change in the bit rate of broadcast stream from high-bit rate to a lower-bit rate when the sporting event is over; hence Callaway’s system must determine data rate of the stream) and the event being an end of the first stream of the multimedia content comprises the data rate of said first stream substantially decreases (paragraph [0072] discloses a sign that the sporting event is over (i.e., an event being the end of the first stream) comprises a substantial decrease of the data rate (from high to low) of the broadcast stream of the sporting event).  
Therefore, the combination of Omoigui in view of Callaway teaches providing a second stream of multimedia content based on the data rate, wherein the providing said second stream of multimedia content occurs when the data rate of said first stream substantially decreases.
The combination of Omoigui in view of Callaway is silent regarding providing a second stream of media content via the physical channel of the first content stream.
To cure this deficiency in the combination of Omoigui and Callaway, the Office relies on Ramsdell to teach providing a second stream of media content via the physical channel of the first content stream.  For example, in paragraphs [0161]-[0170] (also paragraphs [0140]-[0145] and [0148]), Ramsdell teaches providing, by inserting, a replacement content stream (second content stream) in the same QAM channel that carries the original content stream being replaced (the first content stream).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of inserting a replacement content stream into a RF channel taught by Ramsdell and the technique of providing viewing of multiple streams of multimedia content according to a an event associated with a change in data rate in the multimedia streams taught by Omoigui in view of Callaway to enhance the cost efficiency and flexibility in local insertion of video content (see Ramsdell ¶0014).
Hence, the combination of Omoigui in view of Callaway in view of Ramsdell teaches providing a second stream of multimedia content via the physical channel based on said data rate and when said data rate decreases.

For the reasons explained above, Applicant’s arguments for claim 1 are found not persuasive.  
Claims 13 and 28 are directed to similar limitations as in claim 1; hence, claims 13 and 28 are considered accordingly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 13, 15-19, 26-27 and 33 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Reynolds (US Pub. No. 2015/0302487).
Claim 1 – Reynolds discloses a method [see Abstract] comprising: 
providing a first stream of multimedia content via a physical channel, wherein the physical channel provides the first stream of multimedia content to a viewer [Fig. 2, ¶0024, step 22 and ¶0023:  advertisement server streams a video content (first stream of multimedia content) to an end user device such as the client device 14 via a wireline content distribution network or via a wireless telecommunication network, wherein a wireline content distribution network or a wireless telecommunication network represents a physical communication channel]; 
determining a data rate of said first stream [Fig. 2 and ¶0024, steps 23 and 24: determining the bitrate of the video stream]; and 
providing a second stream of multimedia content via the physical channel based on said data rate, wherein said providing said second stream of multimedia content occurs when said data rate of said first stream substantially decreases [Figs 1 & 2, ¶0023-¶0026, steps 24 and 26-29:  providing a replacement advertising (i.e., second stream of multimedia content) via the wireline content distribution network or via the wireless telecommunication network (i.e., the physical communication channel) based on the data rate of the video content stream (first stream), wherein the providing the replacement advertisement stream occurs when the data rate of the video content stream (first stream) has fallen below a minimum bitrate threshold].

Claim 3 – Reynolds further discloses said providing said second stream of multimedia content is further based on a first event [e.g., ¶0026, step 29: providing the replacement advertising at the scheduled time for the advertisement, wherein “a scheduled time” reads on “a first event” feature of the claim].

Claim 4 – Reynolds further discloses said first event is an end of a time period beginning at a start of a first program included in said first stream of multimedia content [¶0004 and ¶0026:  a scheduled advertisement slot is at an end of a time period beginning at a start of the main video content (first program) included in the first stream of multimedia content].

Claim 5 – Reynolds discloses said first event is a first scheduled time [¶0026:  e.g., first event is a scheduled time of the first advertisement slot in the first content stream].

Claim 6 – Reynolds discloses said first scheduled time is a scheduled beginning time of a second program included in said second stream [¶0004, ¶0026:  first scheduled time is a scheduled beginning time of an advertisement in the first content stream].

Claim 7 – Reynolds further discloses receiving said first stream of multimedia content [¶0024, step 22:  client device 14 receives video content stream]; and receiving said second stream of multimedia content [¶0026, step 29: client device 14 receives the replacement advertisement stream].

Claim 13 – Reynolds discloses an apparatus (Fig. 3, Advertisement Server 13) comprising:
a content processor (Fig.3, processor 31) operable to: 
determine a data rate of a first stream of multimedia content [¶0024 and ¶0029:  determine whether the delivery bitrate of the video stream (first stream) has fallen below a minimum bitrate threshold]; and 
a switch coupled to said content processor [Fig. 3, Output Interface 38, ¶0025-¶0026 and ¶0029] and operable to: 
provide said first stream of multimedia content [¶0024: the server streams video content (first stream) to the client device 14 over a wireline content distribution network or a wireless communication network], and 
provide a second stream of multimedia content via a physical channel of said first stream of multimedia content based on said data rate, wherein said switch is operable to provide said second stream of multimedia content when said data rate of said first stream substantially decreases [¶0023, ¶0024-¶0026, steps 24 and 26-29:  providing a replacement advertising (i.e., second stream of multimedia content) via the same wireline content distribution network or via the same wireless telecommunication network used to provide the video content (i.e., a physical communication channel of the first video content stream) based on the data rate of the video content stream (first stream), wherein the Output Interface 38 is operable to provide the replacement advertisement stream when the data rate of the video content stream (first stream) has fallen below a minimum bitrate threshold].

Claims 15-19 are directed to similar limitations as recited in claims 3-7, respectively.  Hence, claims 15-19 are considered accordingly.

Claim 26 is directed to similar limitations as in claim 1 above and hence is considered accordingly.

Claim 27 is directed to similar limitations as in claim 1 above and hence is considered accordingly.

Claim 33 – Reynolds discloses substantially decreases includes a decrease in data rate below a threshold [Fig. 2 (step 24) and ¶0024-¶0025].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-24, 26-27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway et al. (US Pub. No. 2009/0257732), hereinafter “Callaway” in view of Ramsdell et al. (US 2011/0035772), hereinafter “Ramsdell”.
Claim 1 – Omoigui teaches a method [see Abstract] comprising: 	providing a first stream of multimedia content via a physical channel [Fig. 1, Fig. 5, ¶0028 and ¶0029-¶0031:  providing a first video content program, e.g., a traditional broadcast TV show or a streaming multimedia presentation, from a first source (e.g., Monday Night Football) via satellite network using DSS, or cable network, or a combination of wireless and wireline network, wherein anyone of the satellite network, or cable network, or a combination of wireless and wireline network reads on “a physical channel”], wherein the physical channel provides the first stream of multimedia content to a viewer [¶0028-¶0030, specifically ¶0028:  the satellite network, or cable network, or a combination of wireless and wireline network (the physical channel) provides the traditional broadcast TV program (first stream of multimedia content) supplied by video source 16 to the client viewing device 12];	providing a second stream of multimedia content based on an event in the first multimedia content stream, wherein said providing said second stream of multimedia content occurs when the event being an end of the first stream of multimedia content [Fig. 5, ¶0066-¶0067 and ¶0031:  for example, a viewer sets preferences indicating Monday Night Football (including 2-minute warning and game end) having priority 1, and a CNN World News Special Report regarding Kosovo crisis having priority 2; the viewer is watching Monday Night Football (first stream) when the CNN World News Special Report regarding Kosovo crisis begins, the system will automatically switch to the CNN World News stream (having priority 2) after the end of Monday Night Football (having priority 1), i.e., providing CNN World News stream (second stream) when an event indicating the end of the Monday Night Football program (first stream) is detected].
Omoigui is silent regarding determining a data rate of the first stream and the event being an end of the first stream comprises a decrease of data rate of the first stream. 
However, in an analogous art, Callaway discloses determining a data rate of said first stream [¶0072:  determining a change in the bit rate of broadcast stream from high-bit rate to a lower-bit rate when the sporting event is over; hence the system must determine data rate of the stream]; and the event being an end of the first stream of the multimedia content comprises the data rate of said first stream substantially decreases [¶0072:  a sign that the sporting event is over (i.e., an event being the end of the first stream) comprises a substantial decrease of the data rate (from high to low) of the broadcast stream of the sporting event].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of identifying a decrease in bit rate of a broadcast stream for a sporting program as an event indicating the end of the sporting event taught by Callaway and the technique of providing viewing of multiple streams of multimedia content according to events identified in the multimedia streams taught by Omoigui to enhance the efficiency in recognizing cues or events in different types of sports content broadcast streams (see Callaway ¶0071-¶0072), and thereby, providing another option for presenting a second stream of multimedia content in place of the first stream of multimedia content based on an event associated with a substantial decrease in data rate of the first stream, i.e., to determine the data rate of a first stream, and to provide a second stream of multimedia content based on the data rate, wherein the providing said second stream of multimedia content occurs when the data rate of said first stream substantially decreases.
	Omoigui in view of Callaway is silent regarding providing a second stream of media content via the physical channel of the first content stream.
	However, in an analogous art, Ramsdell teaches providing a second stream of media content via the physical channel of the first content stream [¶0161-¶0170, also see ¶0140-¶0145 and ¶0148:  providing (by inserting) a replacement content stream (second content stream) in the same QAM channel that carries the original content stream being replaced (first content stream)].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of inserting a replacement content stream into a RF channel taught by Ramsdell and the technique of providing viewing of multiple streams of multimedia content according to a an event associated with a change in data rate in the multimedia streams taught by Omoigui in view of Callaway to enhance the cost efficiency and flexibility in local insertion of video content (see Ramsdell ¶0014).

Claim 3 – the combination of Omoigui in view of Callaway in view of Ramsdell, specifically Omoigui, teaches wherein said providing said second stream of multimedia content is further based on a first event [¶0067: using the example described for claim 1, the providing of CNN Word News Special Report regarding Kosovo crisis (i.e., second stream of multimedia content) is based on the end of the Monday Night Football program (i.e., a first event)].

	Claim 4 - the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said first event is an end of a time period beginning at a start of a first program included in said first stream of multimedia content [¶0067: using the example described for claim 1 above, the first event is then end of the Monday Night Football which reads on an end of a time period beginning at a start of a first program included in said first stream of multimedia content].

Claim 5 - the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said first event is a first scheduled time [Fig. 5 and ¶0067:  in a second example, a viewer sets preferences indicating Monday Night Football (start to end) having priority 1, and a start of CNN World News Special Report regarding Kosovo crisis having priority 2; the CNN World News Special Report regarding Kosovo is scheduled to start after the scheduled time of the Monday Night Football event; the viewer is currently watching Monday Night Football (first stream);  after the end of Monday Night Football (having priority 1) the system will automatically switch to the CNN World News stream (having priority 2), wherein the scheduled start time of the CNN World News Special Report reads on “a first scheduled time”].

	Claim 6 - the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said first scheduled time is a scheduled beginning time of a second program included in said second stream [Fig. 5 and ¶0067:  using the second example described in claim 5 above, the first scheduled time is a scheduled start time of the CNN Special Reports regarding Kosovo crisis included in the second stream].

	Claim 7 – the combination of Omoigui in view of Callaway, specifically Omoigui, teaches receiving said first stream of multimedia content [Fig.6 and ¶0069-¶0079:  e.g., receiving first stream for Monday Night Football]; and
	receiving said second stream of multimedia content [Fig.6 and ¶0069-¶0079:  e.g., receiving second stream for CNN news].

	Claim 8 – the combination of Omoigui in view of Callaway, specifically Omoigui, further teaches prior to providing said first stream of multimedia content: providing a third stream of multimedia content [Fig. 5, ¶0038, ¶0040 and ¶0061-¶0067: for example, assuming Monday Night Football is broadcast on ESPN between 8:00PM-11:00PM ET, and the viewer prefers to see a CNN World News segment scheduled from 7:00PM-8:00PM prior to the Monday Night Football event, and another CNN Word News Special Report after the end of the Monday Night Football event, the viewer can then specify the user notifications as CNN World News 7:00PM-8:00PM (start to end) with priority 1, Monday Night Football (start to end) with priority 1, and CNN World News Special Report with priority 2; in operation, the system will provide the CNN World News 7:00pm-8:00pm segment (a third stream of multimedia content) prior to providing the Monday Night Football event (the first stream of multimedia content)]; and 
switching to said first stream of multimedia content based on a second event [¶0067: at the end of the CNN World News 7:00pm-8:00pm segment and/or the start of the Monday Night Football (a second event), the system switches from CNN World News to the Monday Night Football].

	Claim 9 – the combination of Omoigui in view of Callaway, specifically Callaway teaches said second event occurs when said data rate of said first stream substantially changes [¶0072:  teaches detecting a sign (an event) when the bit rate of the broadcast stream for the sporting event changes from high to low when the sporting event is over, which means the broadcast stream for the sporting event also changes from low to high when the sporting event begins as sporting events typically are high-bit rate events].

	Claim 10 – the combination of Omoigui in view of Callaway, specifically Omoigui, further teaches said second event is a scheduled end time of a third program included in said third stream of multimedia content [¶0067:  following the example described in claim 8, the second event is a scheduled end time of the CNN World News 7:00pm-8:00pm segment], said third program ending before a start of a first program included in said first stream of multimedia content [¶0067-¶0068:  since the CNN World News 7:00pm-8:00PM segment (start to end) has a priority 1, the system will provide the ending of the CNN World News 7:00pm-8:00pm segment before a start of Monday Night Football program, when the user sets priority of CNN World News 7:00pm-8:00pm over the Monday Night Football Event].

	Claim 11 – the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said second event is a scheduled beginning time of a first program included in said first stream of multimedia content [¶0067:  following the example described in claim 8, the second event is a scheduled beginning time of the Monday Night Football event, when the user sets priority of the Monday Night Football Event over CNN World News 7:00pm-8:00pm segment].

	Claim 12 – the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said third stream of multimedia content and said second stream of multimedia content are the same [Fig. 5 and ¶0067:  following the example described in claim 8, the CNN World News 7:00pm-8:00pm segment (the third stream of multimedia content) and the CNN Word News Special Reports (the second stream of multimedia content) are the same CNN content stream].

	Claim 13 – Omoigui teaches an apparatus (Fig. 3 and ¶0044) comprising:
a content processor (Fig. 3, processing unit 132 and ¶0045) operable to: 
determine an event in a first stream of multimedia content [Fig. 5, ¶0066-¶0067 and ¶0031:  for example, a viewer sets preferences indicating Monday Night Football (including 2-minute warning and game end) having priority 1, and a CNN World News Special Report regarding Kosovo crisis having priority 2; the viewer is watching Monday Night Football (first stream) when the CNN World News Special Report regarding Kosovo crisis begins, the system determines the end of Monday  Night Football program and will automatically switch to the CNN World News stream (having priority 2) after the end of Monday Night Football (having priority 1), i.e., providing CNN World News stream (second stream) when an event indicating the end of the Monday Night Football program (first stream) is determined];
a switch coupled to said content processor (Fig. 3, Video Adapter 174 and Processing Unit 132) and operable to: 
provide said first stream of multimedia content [Fig. 1, Fig. 5, ¶0028 and ¶0029-¶0031:  providing a first video content program, e.g., a traditional broadcast TV show or a streaming multimedia presentation, from a first source (e.g., Monday Night Football) via satellite network using DSS, or cable network, or a combination of wireless and wireline network, wherein anyone of the satellite network, or cable network, or a combination of wireless and wireline network], and 
provide a second stream of multimedia content based on said event, wherein said switch is operable to provide said second stream of multimedia content when said event of in said first stream being an end of the first stream of multimedia content [Fig. 5, ¶0066-¶0067 and ¶0031:  for example, a viewer sets preferences indicating Monday Night Football (including 2-minute warning and game end) having priority 1, and a CNN World News Special Report regarding Kosovo crisis having priority 2; the viewer is watching Monday Night Football (first stream) when the CNN World News Special Report regarding Kosovo crisis begins, the system will automatically switch to the CNN World News stream (having priority 2) after the end of Monday Night Football (having priority 1), i.e., providing CNN World News stream (second stream) when an event indicating the end of the Monday Night Football program (first stream) is detected/determined].
Omoigui is silent regarding determining a data rate of the first stream of multimedia content and the event being an end of the first stream comprises a substantial decrease of data rate of the first stream. 
However, in an analogous art, Callaway discloses determining a data rate of a first stream of multimedia content [¶0072:  determining a change in the bit rate of broadcast stream from high-bit rate to a lower-bit rate when the sporting event is over; hence the system must determine data rate of the stream]; and the event being an end of the first stream of the multimedia content comprises the data rate of said first stream substantially decreases [¶0072:  a sign that the sporting event is over (i.e., an event being the end of the first stream) comprises a substantial decrease of the data rate (from high to low) of the broadcast stream of the sporting event].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of identifying a decrease in bit rate of a broadcast stream for a sporting program as an event indicating the end of the sporting event taught by Callaway and the technique of providing viewing of multiple streams of multimedia content according to events identified in the multimedia streams taught by Omoigui to enhance the efficiency in recognizing cues or events in different types of sports content broadcast streams (see Callaway ¶0071-¶0072), and thereby, providing another option for presenting a second stream of multimedia content in place of the first stream of multimedia content based on an event associated with a substantial decrease in data rate of the first stream, i.e., to determine the data rate of a first stream, and to provide a second stream of multimedia content based on the data rate, wherein the switch is to operable to provide the second stream of multimedia content when the data rate of the first stream substantially decreases.
The combination of Omoigui in view of Callaway is silent regarding providing the second stream of multimedia content via a physical channel of the first stream of multimedia content.
However, in an analogous art, Ramsdell teaches providing a second stream of media content via a physical channel of the first content stream [¶0161-¶0170, also see ¶0140-¶0145 and ¶0148:  providing (by inserting) a replacement content stream (second content stream) in the same QAM channel that carries the original content stream being replaced (first content stream)].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of inserting a replacement content stream into a RF channel taught by Ramsdell and the technique of providing viewing of multiple streams of multimedia content according to a an event associated with a change in data rate in the multimedia streams taught by Omoigui in view of Callaway to enhance the cost efficiency and flexibility in local insertion of video content (see Ramsdell ¶0014).

Claims 15-19 are directed to similar limitations as recited in claims 3-7 above, respectively.  Hence, claims 15-19 are considered accordingly.

	Claims 20-24 are directed to similar limitations as recited in claims 8-12 above, respectively; hence claims 20-24 are considered accordingly.

Claim 26 is directed to similar limitations as in claim 1 above and hence is considered accordingly.

Claim 27 is directed to similar limitations as in claim 1 above and hence is considered accordingly.

Claim 33 – the combination of Omoigui in view of Callaway in view of Ramsdell, specifically Callaway, teaches substantially decreases includes a decrease in data rate below a threshold [¶0072:  a decrease in data rate from high to low, wherein “low” reads on a threshold].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) in view of Omoigui (US Pub. No. 2005/0086688).
Claim 28 – Reynolds discloses an apparatus [Fig. 3, Advertisement Server 13] comprising:
an input/output (I/O) device [combination of Input Interface 34 and Output Interface 38]; and
a processor coupled to the I/O device [Fig. 3, Processor 31], the processor and I/O device operatively operating to:
provide a first stream of multimedia content [Fig. 3, ¶0028 and ¶0024, step 22:  advertisement server provides/streams video content (first stream of multimedia content to client device];
receive a second stream of multimedia content [Fig. 1, Fig. 3, Fig. 7 and ¶0025-¶0026, steps 27-29:  advertisement server receives replacement advertisement stream from Manifest Creator]; 
determine a data rate of said first stream [Fig. 2, step 23 and ¶0024]; and 
output the first stream on a physical channel when the determined data rate of the first stream is high [¶0024, step 22 and ¶0023:  advertisement server 13 streams (outputs) the video content to client device 24 on a wireline content distribution network or on a wireless communication network, wherein a wireline content distribution network or on a wireless communication network reads on “a physical channel” feature of the claim), wherein the physical channel provides the first stream of multimedia content to a viewer [¶0024 and ¶0023:  the wireline content distribution network or the wireless telecommunication network provides the video content stream (first stream of multimedia content) from the server to end user device 14]; 
upon a determination that the data rate of the first stream substantially decreases, output the second stream on the channel [¶0024-¶0026, steps 26-29: upon a determination that the delivery bitrate (data rate) of the video stream has fallen below a minimum bitrate threshold, distribute the replacement advertisement (second stream) over the wireline content distribution network or through the wireless communication network].
Reynolds is silent regarding receiving a first stream of multimedia content.
However, in an analogous art, Omoigui teaches receiving a first stream of multimedia content [¶0054:  encoders 26 are dedicated media servers and receives multimedia content streams 17].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of receiving live content streams at a media server taught by Omoigui and the technique for arrangement of providing adaptive bitrate-dynamic content taught by Reynolds to manage viewing of multiple electronic presentations (see Omoigui ¶0002 and Abstract).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) as applied to claim 1 above, and further in view of Watanabe et al. (US Pub. No. 2010/0022251), hereinafter “Watanabe”.
	Claim 30 – Reynolds teaches substantially decreases includes a decrease below a minimum bitrate threshold [Fig. 2 (step 24 and ¶0025).
	Reynolds is silent regarding substantial decreases includes a decrease by 200 kbps.  
	However, in an analogous art, Watanabe teaches substantially decreases includes a decrease by 200 kpbs [¶0042 and/or ¶0047].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by setting the threshold value equivalent to a decrease by 200 kbps taught by Watanabe as another design option to enhance the flexibility of the system.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway et al. (US Pub. No. 2009/0257732) in view of Ramsdell (US 2011/0035772), as applied to claim 1 above, and further in view of Watanabe (US Pub. No. 2010/0022251).
Claim 30 – the combination of Omoigui in view of Callaway in view of Ramsdell, specifically Callaway, teaches substantially decreases includes a decrease in data rate from high to low [¶0072].
Callaway is silent regarding substantially decreases includes a decrease in data rate by 200 kbps.
	However, in an analogous art, Watanabe teaches substantially decreases includes a decrease in data rate by 200 kpbs [¶0042 and/or ¶0047].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from high to low as taught by Omoigui in view of Callaway by replacing the criteria for determining a decrease of data rate using high and low bitrates with a criteria for measuring a decrease in data rate by a specific amount of kbps (e.g., by 200 kbps) taught by Watanabe as another design option to enhance the flexibility of the system.

	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) as applied to claim 1 above, and further in view of van Beek et al. (US Pub. No. 2005/0188407), hereinafter “van Beek”.
	Claim 31 – Reynolds teaches substantially decreases includes a decrease below a minimum bitrate threshold [Fig. 2 (step 24 and ¶0025).
	Reynolds is silent regarding substantially decreases includes a decrease in data rate by 20%.  
	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by 20% [¶0282, lines 1-8].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by setting the threshold value equivalent to a decrease of data rate by 20% as a substantial decrease taught by van Beek as another design option to enhance the flexibility of the system.

	Claim 32 - Reynolds teaches substantially decreases includes a decrease below a minimum bitrate threshold [Fig. 2 (step 24 and ¶0025).
	Reynolds is silent regarding substantially decreases includes a decrease in data rate by a factor of one-half.  
	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by a factor of one-half [¶0282, lines 1-8:  a decrease in data rate by 50% is equivalent to a decrease in data rate by a factor of one-half].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by setting the threshold value equivalent to a decrease of data rate by 50% as a substantial decrease taught by van Beek as another design option to enhance the flexibility of the system.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway (US Pub. No. 2009/0257732) in view of Ramsdell (US 2011/0035772), as applied to claim 1 above, and further in view of van Beek (US Pub. No. 2005/0188407).
Claim 31 – the combination of Omoigui in view of Callaway in view of Ramsdell, specifically Callaway, teaches substantially decreases includes a decrease in data rate from high to low [¶0072].
Callaway is silent regarding substantial decreases includes a decrease in data rate by 20%.
	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by 20% [¶0282, lines 1-8].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from high to low as taught by Omoigui in view of Callaway in view of Ramsdell by replacing the criteria for determining a decrease of data rate using high and low bitrates with a criteria for measuring a decrease in data rate by a fractional value (e.g., by 20%) taught by van Beek as another design option to enhance the flexibility of the system.

Claim 32 – the combination of Omoigui in view of Callaway in view of Ramsdell, specifically Callaway, teaches substantially decreases includes a decrease in data rate from high to low [¶0072].
Callaway is silent regarding substantial decreases includes a decrease in data rate by a factor of one-half.
	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by a factor of one-half [¶0282, lines 1-8: a decrease in data rate by 50% is equivalent to a decrease in data rate by a factor of one-half].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from high to low as taught by Omoigui in view of Callaway in view of Ramsdell by replacing the criteria for determining a decrease of data rate using high and low bitrates with a criteria for measuring a decrease in data rate by a fractional value (e.g., by 50%) taught by van Beek as another design option to enhance the flexibility of the system.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) as applied to claim 33 above, and further in view of Huang et al. (US Pub. No. 2013/0195119), hereinafter “Huang”.
	Claim 30 – Reynolds teaches substantially decreases includes a decrease in data rate below a threshold [Fig. 2 (step 24 and ¶0025).
	Reynolds is silent regarding the threshold being 1 Mbps.  
	However, in an analogous art, Huang teaches the threshold is 1 Mbps [Fig. 4 (step 402) and ¶0083:  first bit rat threshold is 1 Mbps].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by using a threshold value of 1 Mbps taught by Huang as another design option to enhance the flexibility of the system.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway et al. (US Pub. No. 2009/0257732) in view of Ramsdell (US 2011/0035772), as applied to claim 33 above, and further in view of Huang (US Pub. No. 2013/0195119).
Claim 34 – the combination of Omoigui in view of Callaway, specifically Callaway, teaches a decrease in data rate below a threshold [¶0072:  a decrease in data rate from high to low, wherein “low” reads on a threshold].
Callaway is silent regarding the threshold being 1 Mbps.
	However, in an analogous art, Huang teaches the threshold is 1 Mbps [Fig. 4 (step 402) and ¶0083:  first bit rat threshold is 1 Mbps].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from “high” to “low” as taught by Omoigui in view of Callaway in view of Ramsdell by replacing the criteria for the “low” threshold with a threshold of 1 Mbps taught by Huang as another design option to enhance the flexibility of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423